United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE TREASURY, OFFICE
OF THE SECRETARY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant,
Office of Solicitor, for the Director

Docket No. 15-1395
Issued: December 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2015 appellant, through counsel, filed a timely appeal of a May 26, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $4,247.48 for the period February 25 through April 4, 2015; and (2) whether appellant
was at fault in the creation of the overpayment.
FACTUAL HISTORY
On August 26, 2013 appellant, then a 51-year-old painter, filed a traumatic injury claim
(Form CA-1) alleging that he wrenched his lower back in the performance of duty on
1

5 U.S.C. § 8101 et seq.

August 22, 2013. He stopped work on August 22, 2013. OWCP accepted appellant’s claim for
lumbar sprain. It expanded the claim to include aggravation of lumbar spondylosis.
In a letter dated September 26, 2013, OWCP advised appellant that, in order to avoid an
overpayment of compensation, he was to immediately notify OWCP of his return to work.
Appellant was advised that he was required to return any check to OWCP which included a
period during which he worked.
He was placed on the periodic rolls effective
September 21, 2014. On October 25, 2013 appellant elected to receive his payments through
direct deposit.
In a letter dated April 7, 2015, Stacie Gibbs, a human resource specialist, notified OWCP
that appellant had returned to full-time limited duty on February 25, 2015. However, OWCP
continued to pay compensation benefits until April 4, 2015.
OWCP subsequently determined that an overpayment occurred. It determined that it paid
appellant, via direct deposit, the net amount of $4,247.48 in compensation for total disability for
the period February 25 through April 4, 2015.2 OWCP noted that it had deducted health benefits
insurance, basic life insurance, and optional life. It determined that for the period February 25 to
March 7, 2015, he was overpaid $1,196.94. OWCP determined that, for the period March 8 to
April 4, 2015, he was overpaid $3,050.54.
On April 24, 2015 OWCP notified appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $4,247.48 for the period February 25
through April 4, 2015 because he received compensation for total disability after he returned to
full-time limited-duty work, effective February 25, 2015, without wage loss. It found that he
was at fault in creating the overpayment because he accepted a payment which he knew or
should have known to be incorrect. An OWCP memorandum and fiscal worksheet noted that
appellant was on the periodic rolls and received gross compensation every 28 calendar days in
the amount of $3,340.00. OWCP found that he should have received no compensation during
this period as he returned to work on February 25, 2015 without wage loss. Thus, it found that
appellant received an overpayment of $4,247.48 from wage-loss compensation for total disability
while working with no loss of wages for a period of 39 days. OWCP informed him of his review
rights and instructed him to complete an enclosed overpayment recovery questionnaire form
(OWCP-20) and submit supporting documentation. No response was received.
By decision dated May 26, 2015, OWCP finalized its finding that appellant received an
overpayment of compensation in the amount of $4,247.48 for the period February 25 through
April 4, 2015, based upon his receipt of compensation for disability after he returned to work. It
further found that he was at fault in the creation of the overpayment, as he accepted a payment
which he knew or should have known was incorrect. OWCP directed that appellant forward
payment for the full amount or to contact it to make other repayment arrangements.

2

On March 7, 2015 appellant received a net compensation payment of $3,042.72 covering the period February 8
to March 7, 2015. On April 4, 2015 a payment in the net amount of $3,050.54 was deposited for the period March 8
to April 4, 2015.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA3 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.5 OWCP regulations provide that compensation for wage-loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.6
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period.7 OWCP procedures provide that an overpayment in compensation is created when
a claimant returns to work, but continues to receive wage-loss compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $4,247.48. The record supports, and appellant has not disputed, that he continued to receive
compensation from the date that he returned to full-time employment for the period February 25
through April 4, 2015 in the amount of $4,247.48. When an employee returns to work and
ceases to have any loss of wages, he is no longer entitled to compensation for wage loss.9 As
appellant was not entitled to compensation after his return to work, OWCP properly found an
overpayment of compensation in the amount of $4,247.48.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of FECA and its implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault, and
when adjustment or recovery would defeat the purpose of FECA, or would be against equity and
good conscience.10 Section 10.433 of the implementing regulations provide that OWCP may
consider waiving an overpayment if the individual to whom it was made was not at fault in
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500(a).

7

See R.W., Docket No. 13-1285 (issued November 13, 2013).

8

See Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.2a (May 2004).
9

See Kenneth E. Rush, 51 ECAB 116 (1999).

10

20 C.F.R. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

3

accepting or creating the overpayment.11 The regulations further provide that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from OWCP are proper.12 Under the regulations, a recipient will be found to
be at fault with respect to creating an overpayment if he or she accepted a payment which he or
she knew or should have known to be incorrect.13 Whether OWCP determines that an individual
was at fault with respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment.14
The Board has found the claimant to be at fault in cases where he is receiving
compensation checks through direct deposit involving a series of payments over several months
with clear knowledge that the payments were incorrect.15 It is not appropriate, however, to make
a finding that a claimant has accepted an overpayment via direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentation such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.16
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in the creation of the overpayment because he
accepted a payment that he knew or should have known to be incorrect. The Board finds that he
was without fault with regard to OWCP’s first direct deposit following his return to work, but he
was at fault in creating the overpayment resulting from the second such deposit.
OWCP records indicate that, on March 7, 2015, appellant received a net direct deposit
payment of $3,042.72 for the period February 8 to March 7, 2015, and that on April 4, 2015 he
received a net direct deposit payment of $3,050.54 for the period March 8 to April 4, 2015. As
explained, since appellant returned to work without wage loss on February 25, 2015, he was not
entitled to all of these payments. OWCP calculated that the March 7, 2015 payment resulted in
an overpayment of $1,196.94 for the period February 25 to March 7, 2015. It also determined
that the April 4, 2015 payment resulted in an overpayment of $3,050.54 for the period March 8
to April 4, 2015. OWCP found appellant at fault in creating the overpayment as he was aware or
should have been aware that he was not entitled to the entire payment because he had been
informed that an overpayment might occur if he did not report his return to work.
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into his or her

11

Id. at § 10.433(a).

12

Id.

13

Id. at § 10.433(a)(3).

14

Id. at § 10.433(b).

15

See Karen K. Dixon, 56 ECAB 145 (2004).

16

Tammy Craven, 57 ECAB 689 (2006).

4

account, as the acceptance of the resulting overpayment lacks the requisite knowledge.17
Previous cases have held that receiving an erroneous direct deposit payment immediately
following the employee’s return to work does not necessarily create the requisite knowledge to
find that a claimant was at fault in the creation of the overpayment.18 However, the Board has
found fault in cases where incorrect payments were made over longer periods of time or for
substantially greater amounts than previously received.19 The Board has noted that an
employee’s failure to return an overpayment is immaterial to the issue of whether he was at fault
in its creation.20
The Board finds that appellant was without fault regarding the first direct deposit
payment for which he received an overpayment of $1,196.94 on March 7, 2015. While appellant
accepted the overpayment by gaining control of the funds deposited into his account pursuant to
his authorization, he did not know that he would receive an incorrect payment on that day.
Unlike the situation in which a claimant receives a physical check and is aware of the amount of
the payment before depositing it into his account, he was not on notice of the amount of the
payment until after it was deposited electronically into his account.21 The Board finds that
OWCP improperly determined that appellant was at fault in the creation of the $1,196.94
overpayment. OWCP has not presented sufficient evidence to establish that for that payment
that he knew or should have known it to be incorrect. The Board will, therefore, reverse
OWCP’s finding of fault regarding the $1,196.94 payment and remand the case for further
development and a final decision on the issue of waiver of this portion of the overpayment.
The Board finds, however, that appellant was at fault in the creation of the overpayment
resulting from the April 4, 2015 direct deposit. The record reflects that on September 26, 2013
he was notified that, in order to avoid an overpayment of compensation, he was to immediately
notify OWCP of his return to work, and that he was required to return any check to OWCP
which included a period during which he worked. After appellant’s receipt of the first direct
deposit following his return to work, he was on notice that OWCP was making payments to him
in error. He knew or should have known that he was not entitled to the benefit of subsequent
direct deposits. When appellant received the second deposit on April 4, 2015 in the amount of
$3,050.54 for the period March 8 through April 4, 2015, he had been back at work since
February 25, 2015 and would have had no expectation of that compensation. In light of OWCP’s
clear mandate to provide notification of a return to work and to return any payment received,
which included a period during which he worked, a reasonable person would have been aware
that an overpayment had occurred. Appellant had the benefit of reviewing bank statements
reflecting his receipt of this additional compensation payment. The Board finds that appellant
knew or should have known that the April 4, 2015 deposit covering the period March 8 through

17

Id.

18

V.S., Docket No. 13-1278 (issued October 23, 2013); W.P., 59 ECAB 514 (2008).

19

W.P., id.

20

Id. (that appellant spent the money or had more than ample opportunity to return it before the preliminary
finding of fault is immaterial to whether he was at fault in creating the overpayment).
21

W.P., supra note 18.

5

April 4, 2015 was in error. Therefore, appellant was at fault in creating this portion of the
overpayment and is not entitled to waiver of recovery of the overpayment.22
CONCLUSION
The Board finds that an overpayment of compensation in the amount of $4,247.48 was
created during the period February 25 through April 4, 2015 because appellant had returned to
work without wage loss, but continued to receive compensation for total disability. Appellant is
found not to be at fault for the payment deposited on March 7, 2015 because there is no evidence
that he knew or should have known that $1,196.94 of the March 7, 2015 payment was incorrect
at the time it was deposited, but he is found at fault with respect to the April 4, 2015 payment
of $3,050.54.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for action consistent with this decision.
Issued: December 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

The Board does not have jurisdiction to review the recovery of the overpayment. The Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation under FECA. See 20
C.F.R. § 10.441(a); L.C., 59 ECAB 569 (2008), n.24, citing Ronald E. Ogden, 56 ECAB 278 (2005).

6

